Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
     )     No. 08-05-00064-CV
IN RE:  MARIA SOTELO,                                 )
)      AN ORIGINAL PROCEEDING
                                    Relator.                            ) 
)       IN MANDAMUS
)

OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator, Maria Sotelo, asks this Court to issue a writ of mandamus against the 34th District
Court of El Paso County.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v.
Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other
adequate remedy at law.  Id.  Based on the record before us, we are unable to conclude that
Respondent clearly abused his discretion by concluding that he did not have plenary jurisdiction to
rule on Relator’s motion.  Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).

February 17, 2005                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.